                                                                  THIS ORDER IS APPROVED.


                                                                  Dated: August 5, 2019



  1                                                               _________________________________
                                                                  Scott H. Gan, Bankruptcy Judge
  2

  3

  4

  5

  6                             UNITED STATES BANKRUPTCY COURT

  7                                      DISTRICT OF ARIZONA

  8   In re:                                                           Chapter 13 Case

  9   GUADALUPE C BACHELIER,                                       No. 4:17-bk-00661-SHG

 10            Debtor.                                       ORDER GRANTING SECOND
                                                            MOTION TO EXTEND TIME TO
 11                                                        COMPLY WITH THE TRUSTEE'S
                                                          OBJECTION TO CONFIRMATION OF
 12                                                          DEBTOR’S THIRD AMENDED
                                                                 CHAPTER 13 PLAN
 13

 14            After review of the Debtor’s Second Motion to Extend Time to Comply with the Trustee's

 15   Objection to Confirmation of the Debtor’s Third Amended Chapter 13 Plan (Docket 87) and good

 16   cause appearing,

 17            IT IS HEREBY ORDERED that the Debtor shall have additional time to comply with the

 18   Trustee's Objection to Confirmation by submitting a proposed stipulated order on confirmation

 19   addressing the matters described in such Trustee's Objection to Confirmation or by setting a

 20   hearing on the objection on or before August 17, 2019.

 21                                   DATED AND SIGNED ABOVE

 22

 23

 24

 25

 26



Case 4:17-bk-00661-SHG        Doc 102 Filed 08/05/19 Entered 08/05/19 16:21:13               Desc
                               Main Document    Page 1 of 1
